DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Downs (US 20070208493 A1).
Claim 1. Khasis teaches a computer-implemented method comprising: 
obtaining, by a processing unit, a trained neural network modeling a relationship between historical traffic data and associated historical contextual data for a roadway link
([0042]Data sample 205e…modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. 
[0054] In other embodiments, other outlier detection and/or data elimination algorithms may be used, whether instead of or in addition to the described outlier detection, such as techniques based on neural network classifiers, naive Bayesian classifiers, and/or regression modeling, as well as techniques in which groups of multiple data samples are considered together (e.g., if at least some data samples are not independent of other data samples).); 
acquiring, by a processing unit, expected contextual data for a future time period for the roadway link
([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions,...outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere.); and 
generating, by a processing unit, predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data
([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere...
Furthermore, some or all of the input data may be known and represented with varying degrees of certainty (e.g., expected weather), and additional information may be generated to represent degrees of confidence in and/or other metadata for the generated predictions).

Claim 2. Downs teaches the method of claim 1, wherein the associated historical contextual data for a historical time period is a factor relating to value of the historical traffic data for at least one of the same historical time period and a historical time period subsequent to the same historical time period
([0028] the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence, which provides a convex measure of the similarity between two probability distributions, or statistical entropy.).

Claim 3. Downs teaches the method of claim 1, wherein the trained neural network is obtained by: acquiring the historical traffic data and the associated historical contextual data for the roadway link; 
decomposing the acquired historical traffic data into regular data and irregular data; merging the regular data, the irregular data and the associated historical contextual data into a sequential input; and
training the neural network with the sequential input so as to result in the trained neural network
([0026] In addition, such processing may include merging or otherwise combining data samples into higher-order, logical data samples or other values. [0028] The Sensor Data Conditioner component 105 detects and corrects errors in data samples that include readings obtained from the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence,
[0084] The filtered data samples may then subsequently be used in various ways, such as to use the filtered data samples to calculate average speeds for particular road segments of interest and to calculate other traffic flow-related characteristics for such road segments.).

Claim 4. Downs teaches the method of claim 1, wherein the neural network is a neural network for sequential data ([0054] Bayesian classifiers).

Claim 5. Downs teaches the method of claim 1, wherein the historical contextual data and the expected contextual data are of the same type and comprise at least one of roadway map information, weather information, time information and traffic events (([0025] Data may similarly be obtained from the road traffic sensors 102 via wire-based or wireless-data links. Other data sources 103 may include a variety of types of data sources, including map services and/or databases that provide information regarding road networks [0028] the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week).).

Claim 6. Downs teaches the method of claim 1, further comprising: acquiring, by a processing unit, expected regular data of traffic data for the future time period for the roadway link; and generating, by a processing unit, the predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data and the expected regular data 
([0042] For example, in some embodiments the reported speed of a data sample may be used to fit or match the data sample to a particular lane by modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. For example, data sample 205e may be associated with the road segment corresponding to HOV lane 202a2 because the reported speed of that data sample is closer to an observed, inferred or historical average speed of vehicles traveling in HOV lane 202a2 than to an observed, inferred or historical average speed for vehicles traveling in regular lanes 202a1, such as by determining an observed or inferred average speed based on other data samples (e.g., using data readings provided by one or more road traffic sensors) and/or analysis of other related current data.).

Claim 7. Downs teaches the method of claim 6, wherein the expected regular data is derived from traffic data of a similar historical time period 
([0028] the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week).).

Claim 8. Downs teaches the method of claim 1, further comprising: acquiring, by a processing unit, second expected contextual data for a second future time period subsequent to the future time period for the roadway link; and generating, by a processing unit, second predicted traffic data for the second future time period subsequent to the future time period for the roadway link with the trained neural network based on the second expected contextual data and the predicted traffic data for the future time period
([0071] The other traffic information systems 360-363 and 369 and/or the third-party computing systems 390 may then use data provided by the Data Sample Manager system in various ways. For example, the Predictive Traffic Information Provider system 360 may obtain (either directly, or indirectly via a database or storage device) such prepared data to generate future traffic condition predictions for multiple future times, and provide the predicted information to one or more other recipients,
[0109] Some of the same types of input data may be used to similarly generate longer-term forecasts of future traffic conditions (e.g., one week in the future, or one month in the future) in some embodiments, but such longer-term forecasts may not use some of the types of input data, such as information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other conditions).).

Claim 9. Down teaches a computer system (Fig 1, 100, Fig 3, 300) comprising:
 a processor (a central processing unit ("CPU") 335); and 
a computer-readable memory ([0068] memory 345) coupled to the processor, the memory comprising instructions that when executed by the processor perform actions of: 
obtaining a trained neural network modeling a relationship between historical traffic data and associated historical contextual data for a roadway link
([0042]Data sample 205e…modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. 
[0054] In other embodiments, other outlier detection and/or data elimination algorithms may be used, whether instead of or in addition to the described outlier detection, such as techniques based on neural network classifiers, naive Bayesian classifiers, and/or regression modeling, as well as techniques in which groups of multiple data samples are considered together (e.g., if at least some data samples are not independent of other data samples).); 
acquiring expected contextual data for a future time period for the roadway link
([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions,...outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere.); and 
generating predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data
([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere...
Furthermore, some or all of the input data may be known and represented with varying degrees of certainty (e.g., expected weather), and additional information may be generated to represent degrees of confidence in and/or other metadata for the generated predictions).

Claim 10. Downs teaches the computer system of claim 9, wherein the associated historical contextual data for a historical time period is a factor relating to value of the historical traffic data for at least one of the same historical time period and a historical time period subsequent to the same historical time period
([0028] the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence, which provides a convex measure of the similarity between two probability distributions, or statistical entropy.)..

Claim 11. Downs teaches the computer system of claim 9, wherein the trained neural network is obtained by: acquiring the historical traffic data and the associated historical contextual data for the roadway link; decomposing the acquired historical traffic data into regular data and irregular data; merging the regular data, the irregular data and the associated historical contextual data into a sequential input; and training the neural network with the sequential input so as to result in the trained neural network
([0026] In addition, such processing may include merging or otherwise combining data samples into higher-order, logical data samples or other values. [0028] The Sensor Data Conditioner component 105 detects and corrects errors in data samples that include readings obtained from the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence,
[0084] The filtered data samples may then subsequently be used in various ways, such as to use the filtered data samples to calculate average speeds for particular road segments of interest and to calculate other traffic flow-related characteristics for such road segments.). 

Claim 12. Downs teaches the computer system of claim 9, wherein the historical contextual data and the expected contextual data are of the same type and comprise at least one of roadway map information, weather information, time information and traffic events
(([0025] Data may similarly be obtained from the road traffic sensors 102 via wire-based or wireless-data links. Other data sources 103 may include a variety of types of data sources, including map services and/or databases that provide information regarding road networks [0028] the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week).).

Claim 13. Downs teaches the computer system of claim 9, the memory further comprising instructions that when executed by the processor perform actions of: acquiring expected regular data of traffic data for the future time period for the roadway link; and generating the predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data and the expected regular data
([0042] For example, in some embodiments the reported speed of a data sample may be used to fit or match the data sample to a particular lane by modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. For example, data sample 205e may be associated with the road segment corresponding to HOV lane 202a2 because the reported speed of that data sample is closer to an observed, inferred or historical average speed of vehicles traveling in HOV lane 202a2 than to an observed, inferred or historical average speed for vehicles traveling in regular lanes 202a1, such as by determining an observed or inferred average speed based on other data samples (e.g., using data readings provided by one or more road traffic sensors) and/or analysis of other related current data.).

Claim 14. Downs teaches the computer system of claim 9, the memory further comprising instructions that when executed by the processor perform actions of: acquiring second expected contextual data for a second future time period subsequent to the future time period for the roadway link; and generating second predicted traffic data for the second future time period subsequent to the future time period for the roadway link with the trained neural network based on the second expected contextual data and the predicted traffic data for the future time period
([0071] The other traffic information systems 360-363 and 369 and/or the third-party computing systems 390 may then use data provided by the Data Sample Manager system in various ways. For example, the Predictive Traffic Information Provider system 360 may obtain (either directly, or indirectly via a database or storage device) such prepared data to generate future traffic condition predictions for multiple future times, and provide the predicted information to one or more other recipients,
[0109] Some of the same types of input data may be used to similarly generate longer-term forecasts of future traffic conditions (e.g., one week in the future, or one month in the future) in some embodiments, but such longer-term forecasts may not use some of the types of input data, such as information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other conditions).).

Claim 15. Downs teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Fig 1, 100, Fig 3, 300)  to: 
obtain a trained neural network modeling a relationship between historical traffic data and associated historical contextual data for a roadway link
([0042]Data sample 205e…modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. 
[0054] In other embodiments, other outlier detection and/or data elimination algorithms may be used, whether instead of or in addition to the described outlier detection, such as techniques based on neural network classifiers, naive Bayesian classifiers, and/or regression modeling, as well as techniques in which groups of multiple data samples are considered together (e.g., if at least some data samples are not independent of other data samples).); 
acquire expected contextual data for a future time period for the roadway link
(([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions,...outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere.))
; and 
generate predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data
([0108] In some embodiments, the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process may include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest for each of multiple future times (e.g., every 5, 15 or 60 minutes in the future) within a pre-determined time interval (e.g., three hours, or one day), as discussed in greater detail elsewhere...
Furthermore, some or all of the input data may be known and represented with varying degrees of certainty (e.g., expected weather), and additional information may be generated to represent degrees of confidence in and/or other metadata for the generated predictions).

Claim 16. Downs teaches the computer program product of claim 15, wherein the associated historical contextual data for a historical time period is a factor relating to value of the historical traffic data for at least one of the same historical time period and a historical time period subsequent to the same historical time period
([0028] the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence, which provides a convex measure of the similarity between two probability distributions, or statistical entropy.).

Claim 17. Downs teaches the computer program product of claim 15, wherein the trained neural network is obtained by: acquiring the historical traffic data and the associated historical contextual data for the roadway link; decomposing the acquired historical traffic data into regular data and irregular data;
merging the regular data, the irregular data and the associated historical contextual data into a sequential input; and training the neural network with the sequential input so as to result in the trained neural network
(([0026] In addition, such processing may include merging or otherwise combining data samples into higher-order, logical data samples or other values. [0028] The Sensor Data Conditioner component 105 detects and corrects errors in data samples that include readings obtained from the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week). The extent to which the actual and historical distributions differ may be calculated by statistical measures such as the Kullback-Leibler divergence,
[0084] The filtered data samples may then subsequently be used in various ways, such as to use the filtered data samples to calculate average speeds for particular road segments of interest and to calculate other traffic flow-related characteristics for such road segments.).

Claim 18. Downs teaches the computer program product of claim 15, wherein the historical contextual data and the expected contextual data are of the same type and comprise at least one of roadway map information, weather information, time information and traffic events
([0025] Data may similarly be obtained from the road traffic sensors 102 via wire-based or wireless-data links. Other data sources 103 may include a variety of types of data sources, including map services and/or databases that provide information regarding road networks [0028] the road traffic sensors 103. Detecting errors may be based on various techniques, including statistical measures that compare the distribution of current data samples reported by a given road traffic sensor to the historical distribution of data samples reported by a given road traffic sensor during a corresponding time period (e.g., same day of week).).

Claim 19. Downs teaches the computer program product of claim 15, the program instructions executable by the processor to further causes the processor to: acquire expected regular data of traffic data for the future time period for the roadway link; and generate the predicted traffic data for the future time period for the roadway link with the trained neural network based on the expected contextual data and the expected regular data
([0042] For example, in some embodiments the reported speed of a data sample may be used to fit or match the data sample to a particular lane by modeling an expected distribution (e.g., a normal or Gaussian distribution) of observed speeds (or other measures of traffic flow) of data samples for each such candidate lane and determining a best fit for the data sample to the expected distributions. For example, data sample 205e may be associated with the road segment corresponding to HOV lane 202a2 because the reported speed of that data sample is closer to an observed, inferred or historical average speed of vehicles traveling in HOV lane 202a2 than to an observed, inferred or historical average speed for vehicles traveling in regular lanes 202a1, such as by determining an observed or inferred average speed based on other data samples (e.g., using data readings provided by one or more road traffic sensors) and/or analysis of other related current data.).

Claim 20. Downs teaches the computer program product of claim 15, the program instructions executable by the processor to further causes the processor to: acquire second expected contextual data for a second future time period subsequent to the future time period for the roadway link; and generate second predicted traffic data for the second future time period subsequent to the future time period for the roadway link with the trained neural network based on the second expected contextual data and the predicted traffic data for the future time period
([0071] The other traffic information systems 360-363 and 369 and/or the third-party computing systems 390 may then use data provided by the Data Sample Manager system in various ways. For example, the Predictive Traffic Information Provider system 360 may obtain (either directly, or indirectly via a database or storage device) such prepared data to generate future traffic condition predictions for multiple future times, and provide the predicted information to one or more other recipients,
[0109] Some of the same types of input data may be used to similarly generate longer-term forecasts of future traffic conditions (e.g., one week in the future, or one month in the future) in some embodiments, but such longer-term forecasts may not use some of the types of input data, such as information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other conditions).). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689